Case 2:20-cv-00281-JRG Document 135-1 Filed 04/21/21 Page 1 of 3 PageID #: 5846




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 KAIFI LLC,

       Plaintiff,                         Case No. 2:20-CV-281-JRG

       v.                                 JURY TRIAL DEMANDED

 T-MOBILE US, INC. and                    Honorable Rodney Gilstrap
 T-MOBILE USA, INC.,

       Defendants.



            DECLARATION OF MATTHEW J. HAWKINSON IN SUPPORT OF
              OPENING CLAIM CONSTRUCTION BRIEF BY KAIFI LLC
Case 2:20-cv-00281-JRG Document 135-1 Filed 04/21/21 Page 2 of 3 PageID #: 5847




 I, Matthew J. Hawkinson, declare as follows:

         1.     I am an attorney at the firm of Hawkinson Yang LLP, and counsel of record for

 Plaintiff KAIFI LLC (“KAIFI”). I submit this declaration based on my personal knowledge in

 support of the Opening Claim Construction Brief by KAIFI. If called to testify under oath in

 court, I could and would testify competently to the facts stated herein.

         2.     Attached hereto as Exhibit A is a true and correct copy of U.S. Patent No.

 6,922,728 (“ʼ728 Patent”) bearing the Bates numbers KAIFI_0007165 – KAIFI_007181.

         3.     Attached hereto as Exhibit B is a true and correct copy of the curriculum vitae of

 Professor Dong-Ho Cho, the named inventor of the ʼ728 Patent, as a professor of electrical

 engineering at the Korea Advanced Institute of Science and Technology (“KAIST”) bearing the

 Bates numbers KAIFI_0007182 – KAIFI_000783.

         4.     Attached hereto as Exhibit C is a true and correct copy of the curriculum vitae of

 Prof. Cho, as the lead researcher of KAIST’s Ubiquitous Mobile Life Systems Lab bearing the

 Bates numbers KAIFI_0007184 – KAIFI_0007186.

         5.     Attached hereto as Exhibit D is a true and correct copy of the assignment from

 Intellectual Discovery Co., Ltd. to KAIFI, executed and filed with the United States Patent and

 Trademark Office (“USPTO”) on April 3, 2019 as Reel 49195, Frame 561, and bearing the Bates

 numbers KAIFI_0011947 – KAIFI_0011950.

         6.     Attached hereto as Exhibit E is a true and correct copy of highlighted excerpts

 from the transcript of the deposition of Defendants’ expert witness, Peter Rysavy, on March 31,

 2021.

         7.     Attached hereto as Exhibit F is a true and correct copy of highlighted excerpts

 from the declaration of Defendants’ expert witness, Peter Rysavy, dated March 15, 2021.




                                                  1
Case 2:20-cv-00281-JRG Document 135-1 Filed 04/21/21 Page 3 of 3 PageID #: 5848




        8.     Attached hereto as Exhibit G is a true and correct copy of highlighted excerpts

 from INTERNET ENGINEERING TASK FORCE, RFC 2002 (Oct. 1996),

 https://datatracker.ietf.org/doc/rfc2002, which was produced by Defendants as Exhibit 5 to Mr.

 Rysavy’s Declaration on March 15, 2021.



        I declare under penalty of perjury that the foregoing is true and correct.



        Executed this 21st day of April, 2021 at Los Angeles, California.



                                                      ______________________________

                                                              Matthew J. Hawkinson




                                                  2
